Citation Nr: 1445046	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  14-18 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for lumbar spine condition status post spinal fusion.

2. Entitlement to service connection for right leg neuropathy as secondary to lumbar spine condition status post spinal fusion.

3. Entitlement to service connection for left leg neuropathy as secondary to lumbar spine condition status post spinal fusion.

4. Entitlement to service connection for right hip condition as secondary to lumbar spine condition status post spinal fusion.

5. Entitlement to service connection for left hip condition as secondary to lumbar spine condition status post spinal fusion.



WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1942 to February 1946.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's lumbar spine condition status post spinal fusion did not have its onset in service or within one year of service discharge and was not shown to be etiologically related to service.

2. The Veteran's right leg neuropathy did not have its onset in service or within one year of service discharge and was not shown to be etiologically related to service.

3. The Veteran's left leg neuropathy did not have its onset in service or within one year of service discharge and was not shown to be etiologically related to service.

4. The Veteran's right hip condition did not have its onset in service or within one year of service discharge and was not shown to be etiologically related to service.

5. The Veteran's left hip condition did not have its onset in service or within one year of service discharge and was not shown to be etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for lumbar spine condition status post spinal fusion have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2. The criteria for service connection for right leg neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).

3. The criteria for service connection for left leg neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).

4. . The criteria for service connection for right hip condition have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).

5. . The criteria for service connection for left hip condition have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran testified that he suffered no specific injury to his back in service.  He said his duties primarily involved sitting to train cadets how to fly airplanes.  He said he also spent six months building boardwalks on and played basketball in service.  He described it as an active time in his life.

The Veteran testified he had back pain in service that continued after service.  He said that after service he worked servicing airplanes, which required walking eight hours a day.  The Veteran said his back pain progressed to where his left leg was too painful to walk on it.  He sought medical treatment, including chiropractic care, before finally undergoing a spinal fusion in the early 1950s.  He stated that he retired in 1975 due to a back disability.

Private treatment records show he underwent surgery in January 2006 and February 2006 for spinal stenosis.  The Veteran testified that the second surgery removed and replaced the spinal fusion performed in the 1950s.

The Board finds that the Veteran is competent to testify as to having back pain and finds his testimony credible that he underwent a spinal fusion in the 1950s.

However, the Veteran's service treatment records do not reflect any complaints or diagnosis of a back condition, although he was treated for other conditions.  Further, he was not found to have any musculoskeletal defects at the time of his February 1946 discharge examination.

No medical records are available from directly after service showing the Veteran was experiencing back problems at that time.  In a February 2013 statement the Veteran stated that he had several years of pain before he decided to undergo surgery.  He conceded the exact date as to when his back disability started is not possible to determine.  However, he argued that the relatively short time period between his spinal fusion in the early 1950s and his 1946 discharge from service could establish the onset of his spinal disability as when he was on active duty.

The Board appreciates the Veteran's testimony but finds that the evidence simply is not sufficient to show the Veteran's back disability onset in service or was caused by his service.  Nor is there any evidence that the Veteran had arthritis to a compensable degree within one year of his discharge from service.

Even finding the Veteran credible that he had some back pain in service, the Board finds that there is no competent evidence suggesting that that back pain is related to his current back condition.  The evidence does not show, and the Veteran has conceded, that he did not experience any particular back injury in service.  The Veteran has rather described a gradual onset of back pain that increased significantly in his post-service employment, which required extensive walking.

The Board does not doubt the sincerity of the Veteran's belief that his current back problems are related to his activity in service, but as a lay person, the Veteran is not competent to offer such an opinion.  The etiology of spinal stenosis is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence, particularly considering the more than six decades that have passed since the Veteran was discharged from service.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

There is no competent medical opinion in this case suggesting a nexus between the Veteran's current back condition and the generalized back pain, without specific injury, that he described having had in service.  

Thus, the Board finds that a preponderance of the evidence is against finding that service connection is warranted for lumbar spine condition status post spinal fusion.  Therefore, the benefit of the doubt doctrine is not for application and the claim must be denied.

The Board also finds that the evidence does not support service connection for bilateral leg neuropathy or bilateral hip conditions.  As the Board has found service connection is not warranted for lumbar spine condition status post spinal fusion, the other conditions the Veteran has claimed may not be secondarily service connected.

The evidence also does not support that the Veteran's claimed bilateral leg neuropathy or bilateral hip conditions either began in or were otherwise directly related to his service.  There are no records indicating an in-service onset and the Veteran has not testified such was the case.

Therefore, the Board finds a preponderance of the evidence is also against service connection for right and left leg neuropathy and right and left hip conditions.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in February 2013 and September 2013, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the August 2014 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ asked questions regarding the nature and etiology of the Veteran's claimed conditions.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination of any of his claimed disabilities, but none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for lumbar spine condition status post spinal fusion is denied.

Service connection for right leg neuropathy is denied.

Service connection for left leg neuropathy is denied.

Service connection for right hip condition is denied.

Service connection for left hip condition is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


